DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Claims 7-12 in the reply filed on September 24, 2021 is acknowledged.  The traversal is on the ground(s) that a serious burden would not be placed upon the Examiner in searching all pending claims.  This is not found persuasive because of the reasons set forth in the Restriction Requirement, such as a different field of search directed at least toward the distinctions between the two claimed Groups.  Regardless, the Requirements states that if there is a serious search and/or examination burden if restriction were not required, restriction is proper.  As such, and regardless of any alleged overlap in scope as relating to search, examination of distinct inventions is inevitably a burden upon examination.  Applicant has elected Group II for examination.  If Group II were to be found to contain allowable subject matter, this would not guarantee allowance of the Group I subject matter.  The burden in prosecuting two distinct inventions simultaneously, where each Group is subject to distinct standards, is clearly present.  
The requirement is still deemed proper and is therefore made FINAL.  

Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or September 24, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 9 reads that the discharge pattern is “at least one of a pattern in which the first fabrication liquid is dispersed and discharged and a pattern in which the first fabrication liquid is discharged….”  “At least one of” implies at least two distinct options for selection.  It is not clear whether there are at least two distinct options.  The only apparent distinction between the abovementioned passage of claim 9 is the term “dispersed.”  This, however, is not clear within the context of the claim.  The liquid is discharged, and is has thus been dispersed (the two terms are more or less synonymous).  Please clarify.  For the purpose of examination, the claim will be interpreted as requiring only a single option of discharging the first fabrication liquid such that resolution is higher than resolution of the discharge unit.  

Claim 9 indicates that the first fabrication liquid is “discharged such that resolution is higher than resolution of the discharge unit.”  This is not clear for at least two reasons.  First, the method step should clearly articulate how such an objective (higher resolution) is achieved.  At present, the claim simply says that the material is discharged at a higher resolution, with nothing further.  Second, as the discharge unit is the supplier of the liquid, it is not clear how the “resolution” of the applied liquid could possibly be greater than the means of supplying said liquid.  The Office cannot presently decipher the meaning of claim 9.  Please clarify.  

Claim 11, requires that the first and second fabrication liquids are “discharged in an overlapping manner to the same region by a plurality of times of main scanning performed by the discharge unit.”  This is not clear.  This embodiment appears to be depicted in Figure 14 as relating to Applicant’s “Fourth Modification,” (paragraph 119, PGPub).  While the claim refers to overlapping discharge of each fabrication liquid, the Figure still appears to shown distinct regions containing the first fabrication liquid (more dense dots) and second fabrication liquid (less dense dots), respectively.  The description of the Fourth Modification in the Specification itself is not entirely clear, and claim 11 contains even less descriptive language.  The Office cannot presently decipher the meaning of claim 11.  Please clarify.  

Claim 12 states that the first fabrication liquid and the second fabrication liquid have “non-compatibility.”  It is not clear in which aspects the liquids are incompatible.  The Specification does not offer any further guidance.  Claim 7 already distinguishes the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa et al (JP 2005-007572; references below are made with respect to the English translation, submitted herewith).  
Regarding claim 7, Osawa teaches a 3D printing apparatus and process wherein the apparatus comprises a powder supply unit (implicit as a powder is supplied), a counter-rotation mechanism/”counter-roller” means to lay the powder material flat as a layer having a predetermined thickness (par. 17).  The apparatus further comprises ink jet head, constituting the claimed discharge unit, wherein a binder material and an anti-bleeding liquid are supplied therefrom (par. 18).  Osawa teaches that the anti-bleeding liquid is arranged at a position close to the extent that the bleeding of the binder is prevented or reduced.  In particular, it is preferable to arrange the anti-bleeding liquid along the contour of the 3D shaped article with a certain width necessary for achieving a desired effect (par. 18).  
Regarding claim 8, Osawa teaches that the binder and anti-bleeding liquid may be supplied sequentially or simultaneously (par. 18).  At least a simultaneous application of the two materials would occur during one main scanning of the ink jet head.  
Regarding claim 12, Osawa teaches that the binder and the anti-bleed liquid are selected to have low compatibility or lack of compatibility (par. 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art.  
The claimed apparatus inclusive of the supply unit that supplies powder, the flattening unit that flattens a surface of the supplied powder and forms a powder layer, one liquid for solidifying/binding the powder is considered to be conventionally known in the art of 3D binder jet printing.  As such, this aspect of the claimed invention is prima facie obvious.  The use of at least a secondary ink that does not bond the powder material is explicitly discussed in the Description of the Related Art section of the Specification (par. 4, PGPub), included below for reference: 

    PNG
    media_image1.png
    253
    403
    media_image1.png
    Greyscale

The method step of claim 7 simply requires that the discharge unit discharges each of the two fabrication liquids according to a discharge pattern in which the second fabrication liquid is discharged to a region adjacent to at least some of a plurality of regions in which the first fabrication liquid is discharged.  This appears to be precisely what Applicant has disclosed to be conventionally known prior art.  As such, claim 7 cannot be considered allowable as it is directed only toward subject matter which Applicant has defined as Admitted Prior Art.  
Regarding claim 12, the Admitted Prior Art defines the two inks as being binding and non-binding.  This appears to constitute incompatible materials.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (JP 2005-007572; references below are made with respect to the English translation, submitted herewith) as applied to claim 7 above, and further in view of Sasaki et al (US 2016/0214320).  
Osawa teaches a method according to instant claim 7, as shown above.  
Osawa does not expressly teach that the resolution of the binder is applied in a pattern so as to increase the resolution above that of the discharge unit.  
Sasaki, in a similar invention directed toward 3D binder jet printing, teaches that the nozzle resolution of the liquid discharge head is limited to a given dpi (par. 187).  Sasaki teaches that in order to obtain a higher resolution than the nozzle resolution, scanning should be performed multiple times (par. 190).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to perform multiple scans in the process of Osawa in order to increase the resolution beyond that of the ink jet head, as taught by Sasaki.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (JP 2005-007572; references below are made with respect to the English translation, submitted herewith) as applied to claim 7 above.  
Osawa teaches a method according to instant claim 7, as shown above.  
While Osawa does not expressly teach that a smaller amount of droplets are utilized for the second fabrication liquid/anti-bleeding liquid, Osawa does expressly teach that said liquid should follow the contour of the 3D shape to be printed, i.e. it claim 10, which is considered to be satisfied either way depending upon the particular shape and size of the object to be manufactured.  

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al (JP 2005-007572; references below are made with respect to the English translation, submitted herewith) as applied to claim 7 above, and further in view of Yamaguchi (US 2017/0305142).  
Osawa teaches a method according to instant claim 7, as shown above.  
Osawa does not expressly teach overlapping of the binder and anti-bleeding liquid.  
Yamaguchi, in a similar invention directed toward 3D binder jet printing, teaches that placement of a smaller/secondary droplet at a central portion of four adjacent and overlapping first droplets (par. 109 and Fig. 10A) in order to increase the smoothness of the surface of the layer and increase the fabrication quality (par. 111).  
claim 11, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to incorporate such overlapping and smaller droplets into the process of Osawa in order to achieve the benefits of a smoother surface and overall increased fabrication quality, as taught by Yamaguchi.  Filling in the gaps between the already overlapping droplets is considered to result in an increasing of the resolution beyond the capability of the ink jet head, thus satisfying instant claim 9 as well.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732